PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to withdraw his plea. We remand for resentencing. The state concedes, and we agree, that it was error for the trial court to sentence appellant in absentia. See Barcelo v. State, 774 So.2d 895 (Fla. 4th DCA 2001)(holding that the appellant is entitled to be present at sentencing whether the sentencing is the immediate result of an adjudication or the result of a successful 3.850 challenge).1
AFFIRMED; REMANDED FOR RE-SENTENCING.
KLEIN, SHAHOOD and HAZOURI, JJ., concur.

. We note the companion case of 01-1496. Appellant was re-sentenced during the pen-dency of this appeal, and appealed the resultant sentence. The trial court was divested of jurisdiction by virtue of the filing of the notice of appeal; therefore, the sentence will be reversed. A separate opinion will be issued in that case.